The exception here is to a judgment in the Superior Court of Fulton County on an appeal from the court of ordinary in a case involving an application for the appointment of an administrator, which does not come within the jurisdiction of this court (Code, Ann. Supp., § 2-3704); and there being no other question involved which would give this court jurisdiction, the case is
Transferred to the Court of Appeals. Duckworth, Chief Justice,Atkinson, Presiding Justice, Wyatt, Head, and Candler, Justices,and Graham, Judge, concur.
                     No. 16284. SEPTEMBER 14, 1948.